UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6222


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DEMOND OGLESBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:06-cr-00348-TDS-1)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Demond Oglesby, Appellant Pro Se.         Robert Michael
Hamilton, Michael Francis Joseph, Assistant United States
Attorneys, Randall Stuart Galyon, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Demond Oglesby appeals the district court’s order

denying relief on his motion for reduction in sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2012).            We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.          United States v. Oglesby,

No. 1:06-cr-00348-TDS-1 (M.D.N.C. Jan. 26, 2016).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2